Exhibit 10.5 LEASE AGREEMENT This Agreement is made this 21st day of March, 2010 by and between South Winds Commercial Center, LC, hereafter Lessor, and Bracknell Shore, LLC., hereafter Lessee. RECITALS 1.Lessor is the sole owner of the building space "premises" described in Exhibit A attached hereto, and desires to lease the premises, to a suitable Lessee for business purposes. 2.Lessee desires to lease the premises for conducting a marketing business. 3.The parties desire to enter into a lease agreement defining their rights, duties, and liabilities relating to the premises. IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, THE PARTIES AGREE AS FOLLOWS: SECTION ONE SUBJECT AND PURPOSE Lessor hereby leases and rents unto Lessee, and Lessee hereby takes as tenants under Lessors, that certain real property comprising 2400 square feet, more or less, with a street address of:908 North 1400 West, St. George Utah, more particularly described in Exhibit A attached hereto and made a part of this agreement. SECTION TWO TERM AND RENT Lessor demises the above premises for a term including one (1) one-year period commencing the 1st day of April, 2010. The rent under this lease shall be the total of rent due under the entire term.The rent shall be payable at the rate of One Thousand Two Hundred Dollars ($1200.00) per month for the term of the lease. Lessee shall have the option of extending this lease for an additional one (1) one-year period at the base rental of One Thousand Four Hundred Dollars ($1400.00) per month for the one (1) one-year period, payable in advance on the first day of each month. Lessee will deposit with Lessor a One Thousand Two Hundred Dollars ($1200.00) security deposit;Receipt of which is acknowledged by Lessor, as security for the faithful performance by Lessee of the terms hereof, and to be returned to the Lessee, without interest, on the full and faithful performance by the Lessee of the provisions hereof. Rent is due in advance the first day of each month.In the event Lessee shall fail to make a rental payment(including additional rent) within five calendar days of the due date then Lessee shall pay a sum equal to five percent (5%) of the amount of rent due and this lease shall be in default until such amount is paid or waived in writing by Lessor. In the event of default under the terms of the Lease, monthly installments shall not accelerate, but will become due month to month.Lessee must give notice of its intent to extend this lease in writing six months before the expiration of the initial term of the lease. 1 SECTION THREE ADDITIONAL RENT All charges, costs and expenses that Lessee assumes or agrees to pay hereunder, together with all interest and penalties that may accrue thereon in the event of the failure of Lessee to pay those items, and all other damages, costs, expenses, attorney's fees and other sums that Lessor may suffer or incur, or that may become due, by reason of any default of Lessee or failure by Lessee or failure by Lessee to comply with the terms and conditions of this Lease shall be deemed to be additional rent, and, in the event of nonpayment, Lessor shall have all the rights and remedies against Lessee as herein provided for failure to pay rent. Rent, additional rent, or any other sums payable hereunder shall bear interest at the rate of twelve percent (12%) per annum from the date said charges arise or are incurred until paid, before and after judgment. SECTION FOUR UTILITIES Lessee shall be solely liable for utility charges as they become due, including those for gas, electricity, and telephone services. Lessor shall be liable for water and sewer charges and landscape maintenance due on the premises. Lessee shall provide quarterly pest control from a licensed pest control service for the interior and exterior of said premises. SECTION FIVE INSURANCE Lessor shall carry fire and extended coverage insurance on the building which includes the demised premises during the entire term of his Lease in an amount equal to at least one hundred percent (100%) of the valuation of the buildings and all other improvements made thereon or thereabouts by either party.The policy shall be written by a reliable insurance company authorized to do business in the State of Utah. Lessee shall furnish and carry owner’s lessor and tenant liability insurance with a company authorized to do business in the State of Utah, in the sum of five hundred thousand dollars ($500,000.00).A Certificate of Insurance shall be forwarded to Lessor upon each policy renewal.Any insurance obtained shall provide: (a)Insurance coverage obtained and maintained pursuant to this requirement may not be brought into contribution with insurance purchased by the Lessor. (b)The insurer shall waive subrogation as to any and all claims against the Lessor, Lessor's agents or employees or co-tenants, and shall waive any defenses based on co-insurance or on invalidity arising from the acts of the Insured. (c)The insurer may not elect to restore damage in lieu of a cash settlement without the prior written approval of the Lessor or when in conflict with any requirement of law. 2 Lessee will carry insurance on its property on the premises and will hold Lessor harmless for any loss sustained. SECTION
